Title: Elizabeth Smith Shaw to Abigail Adams, 8 February 1787
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Ever Dear Sister
      Haverhill February 8th. 1787
     
     My Uncle Smith has been so kind as to send me word this Morning, that a Nephew of Mr Gill’s was to sail for London, in a Vessel from Boston next Saturday. Though I fear I shall not get a Letter into Town soon enough, yet I will write, a few Lines (though I have nothing very particular to communicate,) hoping I may meet with some favourable Conveyance.
     The State of our publick Affairs engrosses attention of all Ranks, and Classes of Men. In every private Circle of Gentlemen, and Ladies I hear their several Opinions, dictated by Fear, Ignorance, Malice, Envy, and self-Interest the most powerful of all.
     We all feel a Weight, which we could not but reasonably expect, and which the wise and Judicious say, may soon be lightened by Prudence, Industry, and good Oeconemy in our Families. But such is the Pride—the Idleness—the vanity, and extravagance which pervades every Order, that I am perswaded nothing but distress, and necessity will induce them to comply with this method, though I presume it is the only one, by which there is the least probability of obtaining Releif.
     No One is willing to believe themselves the Cause of any Evil they feel, but attribute it, to the weakness, or the perfidy of Government—to the great Sallaries given to those in Office, or to the injustice of those vile Wretches the Lawyers.
     Our excellent Govenor need not be envied, I am sure. He has enough upon his head, and his Heart to distract him. He will now try the Strength of Government, and I hope it will be found to have such a Basis, as the Collected Force of Capt Shays cannot overthrow.
     Though I am situated far distant (at present) from the Seat of War, Yet I tenderly feel for those who are enduring the hardships of a winters Campaign, in this very cold Season. The ground has bean cheifly covered with three, or four foot of Snow ever since the beginning of November—So that it has rendered General Lincoln’s March extremely difficult—and we hear that 5 hundred of his Men were touched with the frost.
     Yesterday Orders came here for more men to be draughted—to day there are counter Orders. The news is, Shays is fled, and that a general Pardon is all they sue for. He is gone to the State of new Hampshire.
     But I will quit Politicks, and leave them to the Gentlemen, who I presume, give you a much more particular account.
     I fancy sometimes to myself how these matters, will operate upon the Mind of your Friend. We think sometimes, he may do us more service here, than he can in his present Situation. We want his Wise Counsels, to direct our puclick Weal.
     But He who has the Hearts of all in his hands, will I hope inspire our Counsellors with that Wisdom which is from above, may Vigor, Courage, Unanimity, and Discision mark their Steps.
     I received Your Letter of the 15th of October. Mr Shaw, and my little Ones thank you, for all your Tokens of Affection both Ideal, and material. Mr Shaw wishes, to draw upon your Friend for the like expression of Regard. He presumes, his Bill will not be protested.
     Your two Children Charles, and Thomas spent a part of the long Vacation here. Mr Shaw would have bean quite displeased if they had not have come, we were very sorry Mr JQA did not accompany them.
     Cousin Thomas could not help thinking it was home here yet, and no wonder—for it was almost three years, and half that he lived with us. He says he has a good Chamber at Cambridge, and the People of the House are very kind, and he can go to their Closet, with as much freedom as he used to here. I told him my Pyes were almost dried up, a waiting for him, for I expected they would have been here a fortnight sooner. Mr Shaw, and I have the pleasure of assuring you they behave well. We have taken particular Care to enquire of their Preceptors—for your Children do indeed, possess a very great share of our tenderest Love. Mr and Mrs Allen, and Cousin Sally Austin spent monday Evening here. I assure you we live in the most perfect amity, and good Neighbourhood. She has lately spent a fortnight in Boston, thinking she could not so conveniently again leave home. Mr Allen has now, I believe a prospect of additional Happiness in the domestic way, and I can see, that he is not a little gratified. Our good Cousin William Smith will be married to Miss Hannah Carter the 1st of June. It is imposible for any thing to be more agreeable to all Parties. And it appears very strange, that what now gives so much satisfaction, could not have been thought of before. But this is the Year for happy Matches. I verrily believe some unusual lucky Star presides over the Hymeneal Torch. For I never knew half so many agreeable Connections formed as has been, within these twelve Months. I have written to my two Neices, telling them, I wish its benign Influences may be protracted, and the ensuing Months sweetly roll on, and smile as propitious upon them, as it has upon my other Friends.
     Miss Carter is a Lady of real merit, and well deserving of the good Husband (I presume) our Cousin will make. She is a Daughter in whom my Aunt Smith would have greatly delighted, had she still been living. This Lady is distinguished from the gay Trifflers of the age, not by Beauty, but by the more lasting Qualities of the Mind, for Virtue good Sense, Prudence Oeconimy, and an affable, modest Deportment mark her Character.
     It gives me the greatest pleasure, that you appear to be so satisfied with your own Daughters Connection. It must be the Solace, and the Joy of your Mind. Long may they live, and be a Blessing to you.
     Mr Thaxter may be married in the Course of the year, but at present all Courts are stoped, and little or no buisiness can be done.
     Mrs Marsh is still alive, and enjoys the Fruits of a good old age. The Fruit of good Government in her own Family, for her Children rise, and bless her.
     
      Adieu! thou ever dear, & Much loved Sister—Accept this written in haste, from your
      E Shaw
     
    